142 F.3d 446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.David Leslie GENEREUX, Defendant-Appellant.
No. 97-50371.D.C. No. CR-96-01101-ABC.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Central District of California Audrey B. Collins, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
David Leslie Genereux appeals the sentence imposed following his guilty plea to two counts of armed bank robbery and two counts of unarmed bank robbery.  We affirm.


2
Genereux contends that the district court erred by adjusting his offense level upward for reckless endangerment in the course of fleeing from law enforcement agents pursuant to U.S.S.G. § 3C1.2.  Specifically, he contends that the government failed to establish a nexus between the bank robberies and his flight because the vehicle chase occurred on the day after his last bank robbery and he did not know that he was fleeing from law enforcement agents.  Assuming that § 3C1.2 requires a nexus between the crime of conviction and the act of reckless endangerment, see United States v. Duran, 37 F.3d 557, 559-60 (9th Cir.1994) (assuming without holding that a nexus requirement applies), the district court did not clearly err in finding that Genereux knew he was being pursued by law enforcement agents for the bank robberies once Agent Beardsley activated his lights and siren.  See id. at 560.


3
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3